Detailed Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 59-65 and 67-81 are pending.
Claims 59-65 and 67-81 are rejected.
Claims 59, 62, 67, 69-72, and 74-77 are amended.
Claims 1-58 and 66 are canceled.
Claims 79-81 are new.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 59-65 and 67-81 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
In the instant case, claims 59-65 and 67-81 are directed toward a computer-implemented method (i.e. a process). Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.
Step 2A—Prong 1:
Independent claims 59, 71, and 74 recites steps that, under their broadest reasonable interpretations, cover performance of the limitations of a certain method of organizing human activity but for the recitation of generic computer components. 
Claim 59 recites: “A computer implemented method of determining an optimum wellness regime that best meets one or more wellness goals of a user, said method comprising the steps of: selecting, from a database, one or more traits, said traits being one or more physiological, behavioural or biological states of the user that are potentially relevant to the wellness goals; selecting, from the database, one or more genetic variants of the user that are relevant to one or more of the traits and obtaining genetic information on said genetic variants from the user, wherein the genetic variants include one or more of polymorphisms, or insertions, or deletions, or gene copy number variants, and the genetic variants of the user are based on a DNA sample collected from the user; selecting, from the database, one or more environmental factors of the user that are relevant to said one or more of the traits and obtaining environmental information on said environmental factors from the user, wherein the environmental factors comprise height, weight, age, blood pressure, body fat percentage and fitness activity; assigning a weighting to each identified genetic variant and environmental factor for the one or more traits, said weighting obtained from the database and defining a likely effect that the genetic variant and environmental factors in combination have on the traits, and wherein said weighting is either positive, zero or negative to indicate a positive correlation, no correlation, or a contra-indication; calculating a trait score for each trait based on the genetic information and the environmental information and the weightings assigned to each trait, each trait score indicative of a likely biological, behavioural or physiological response of the user to the trait; defining a trait profile for the user from the trait scores, said trait profile modelling the user's likely biological, behavioural or physiological response to a wellness regime, wherein the trait profile is calculated from a hierarchical, synergistic, additive, subtractive or antagonistic interaction of the trait scores for the user; determining, based at least partly on the trait profile, a wellness regime from the database that is optimised to the wellness goals of the user, wherein the wellness regime comprises a nutrition plan, fat loss plan, muscle building plan, strength training plan or microbiotic supplement plan; and instructing the user to implement the nutrition plan, the fat loss plan, the muscle building plan, the strength training plan or the microbiotic supplement plan of the determined wellness regime”.
The limitations of selecting, one or more traits, said traits being one or more physiological, behavioural or biological states of the user that are potentially relevant to the wellness goals; selecting, from the database, one or more genetic variants of the user that are relevant to one or more of the traits and obtaining genetic information on said genetic variants from the user, wherein the genetic variants include one or more of polymorphisms, or insertions, or deletions, or gene copy number variants, and the genetic variants of the user are based on a DNA sample collected from the user; selecting, from the database, one or more environmental factors of the user that are relevant to said one or more of the traits and obtaining environmental information on said environmental factors from the user, wherein the environmental factors comprise height, weight, age, blood pressure, body fat percentage and fitness activity; assigning a weighting to each identified genetic variant and environmental factor for the one or more traits, said weighting obtained from the database and defining a likely effect that the genetic variant and environmental factors in combination have on the traits, and wherein said weighting is either positive, zero or negative to indicate a positive correlation, no correlation, or a contra-indication; calculating a trait score for each trait based on the genetic information and the environmental information and the weightings assigned to each trait, each trait score indicative of a likely biological, behavioural or physiological response of the user to the trait; defining a trait profile for the user from the trait scores, said trait profile modelling the user's likely biological, behavioural or physiological response to a wellness regime, wherein the trait profile is calculated from a hierarchical, synergistic, additive, subtractive or antagonistic interaction of the trait scores for the user; determining, based at least partly on the trait profile, a wellness regime from the database that is optimised to the wellness goals of the user, wherein the wellness regime comprises a nutrition plan, fat loss plan, muscle building plan, strength training plan or microbiotic supplement plan; and instructing the user to implement the nutrition plan, the fat loss plan, the muscle building plan, the strength training plan or the microbiotic supplement plan of the determined wellness regime, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of selecting, obtaining, defining, calculating, identifying, querying, adjusting, updating, instructing, and determining, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.
Additionally, claim 71 recites: “A computer implemented method of determining an optimum wellness regime that best meets one or more wellness goals of a user, said method comprising the steps of: selecting, from a database, one or more traits, said traits being one or more physiological, behavioural or biological states of the user that are potentially relevant to the wellness goals; selecting, from the database, one or more genetic variants of the user that are relevant to one or more of the traits and obtaining genetic information on said genetic variants from the user, wherein the genetic variants include one or more of polymorphisms, or insertions, or deletions, or gene copy number variants, and the genetic variants of the user are based on a DNA sample collected from the user; selecting, from the database, one or more environmental factors of the user that are relevant to said one or more of the traits and obtaining environmental information on said environmental factors from the user, wherein the environmental factors comprise height, weight, age, blood pressure, body fat percentage and fitness activity; assigning a weighting to each identified genetic variant and environmental factor for the one or more traits, said weighting obtained from the database and defining a likely effect that the genetic variant and environmental factors in combination have on the traits, and wherein said weighting is either positive, zero or negative to indicate a positive correlation, no correlation, or a contra-indication; assigning each trait a default trait score indicating an average predicted response of an average user to at least one variable; calculating a trait score for each trait based on the genetic information and the environmental information and the weightings assigned to each trait, each trait score indicative of a likely biological, behavioural or physiological response of the user to the trait; updating the default trait score with the trait score; defining a trait profile for the user from the trait scores, said trait profile modelling the user's likely biological, behavioural or physiological response to a wellness regime, wherein the trait profile is calculated from a hierarchical, synergistic, additive, subtractive or antagonistic interaction of the trait scores for the user; determining, based at least partly on the trait profile, a wellness regime from the database that is optimised to the wellness goals of the user, wherein the wellness regime comprises a nutrition plan, fat loss plan, muscle building plan, strength training plan or microbiotic supplement plan; and instructing the user to implement the nutrition plan, the fat loss plan, the muscle building plan, the strength training plan or the microbiotic supplement plan of the determined wellness regime”.
The limitations of selecting, from a database, one or more traits, said traits being one or more physiological, behavioural or biological states of the user that are potentially relevant to the wellness goals; selecting, one or more genetic variants of the user that are relevant to one or more of the traits and obtaining genetic information on said genetic variants from the user, wherein the genetic variants include one or more of polymorphisms, or insertions, or deletions, or gene copy number variants, and the genetic variants of the user are based on a DNA sample collected from the user; selecting, from the database, one or more environmental factors of the user that are relevant to said one or more of the traits and obtaining environmental information on said environmental factors from the user, wherein the environmental factors comprise height, weight, age, blood pressure, body fat percentage and fitness activity; assigning a weighting to each identified genetic variant and environmental factor for the one or more traits, said weighting obtained from the database and defining a likely effect that the genetic variant and environmental factors in combination have on the traits, and wherein said weighting is either positive, zero or negative to indicate a positive correlation, no correlation, or a contra-indication; assigning each trait a default trait score indicating an average predicted response of an average user to at least one variable; calculating a trait score for each trait based on the genetic information and the environmental information and the weightings assigned to each trait, each trait score indicative of a likely biological, behavioural or physiological response of the user to the trait; updating the default trait score with the trait score; defining a trait profile for the user from the trait scores, said trait profile modelling the user's likely biological, behavioural or physiological response to a wellness regime, wherein the trait profile is calculated from a hierarchical, synergistic, additive, subtractive or antagonistic interaction of the trait scores for the user; determining, based at least partly on the trait profile, a wellness regime from the database that is optimised to the wellness goals of the user, wherein the wellness regime comprises a nutrition plan, fat loss plan, muscle building plan, strength training plan or microbiotic supplement plan; and instructing the user to implement the nutrition plan, the fat loss plan, the muscle building plan, the strength training plan or the microbiotic supplement plan of the determined wellness regime, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of selecting, obtaining, defining, calculating, identifying, querying, adjusting, updating, instructing, and determining, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.
Additionally, claim 74 recites “A computer implemented method of determining an optimum wellness regime that best meets one or more wellness goals of a user, said method comprising the steps of: selecting, from a database, one or more traits, said traits being one or more physiological, behavioural or biological states of the user that are potentially relevant to the wellness goals; selecting, from the database, one or more genetic variants of the user that are relevant to one or more of the traits and obtaining genetic information on said genetic variants from the user, wherein the genetic variants include one or more of polymorphisms, or insertions, or deletions, or gene copy number variants, and the genetic variants of the user are based on a DNA sample collected from the user; selecting, from the database, one or more environmental factors of the user that are relevant to said one or more of the traits and obtaining environmental information on said environmental factors from the user, wherein the environmental factors comprise height, weight, age, blood pressure, body fat percentage and fitness activity; assigning a weighting to each identified genetic variant and environmental factor for the one or more traits, said weighting obtained from the database and defining a likely effect that the genetic variant and environmental factors in combination have on the traits, and wherein said weighting is either positive, zero or negative to indicate a positive correlation, no correlation, or a contra-indication; calculating a trait score for each trait based on the genetic information and the environmental information and the weightings assigned to each trait, each trait score indicative of a likely biological, behavioural or physiological response of the user to the trait; defining a trait profile for the user from the trait scores, said trait profile modelling the user's likely biological, behavioural or physiological response to a wellness regime, wherein the trait profile is calculated from a hierarchical, synergistic, additive, subtractive or antagonistic interaction of the trait scores for the user; identifying a wellness goal of the user; querying a database of traits relevant to wellness goals for the wellness goal; adjusting the trait scores of the user corresponding to the traits identified by the database according to weighting factors stored within the database; updating the trait profile based on the adjusted trait scores; and determining, based at least partly on the trait profile, a wellness regime from the database that is optimised to the wellness goals of the user, wherein the wellness regime comprises a nutrition plan, fat loss plan, muscle building plan, strength training plan or microbiotic supplement plan; and instructing the user to implement the nutrition plan, the fat loss plan, the muscle building plan, the strength training plan or the microbiotic supplement plan of the determined wellness regime”.
The limitations of selecting, one or more traits, said traits being one or more physiological, behavioural or biological states of the user that are potentially relevant to the wellness goals; selecting, one or more genetic variants of the user that are relevant to one or more of the traits and obtaining genetic information on said genetic variants from the user, wherein the genetic variants include one or more of polymorphisms, or insertions, or deletions, or gene copy number variants, and the genetic variants of the user are based on a DNA sample collected from the user; selecting, one or more environmental factors of the user that are relevant to said one or more of the traits and obtaining environmental information on said environmental factors from the user, wherein the environmental factors comprise height, weight, age, blood pressure, body fat percentage and fitness activity; assigning a weighting to each identified genetic variant and environmental factor for the one or more traits, said weighting obtained from the database and defining a likely effect that the genetic variant and environmental factors in combination have on the traits, and wherein said weighting is either positive, zero or negative to indicate a positive correlation, no correlation, or a contra-indication; calculating a trait score for each trait based on the genetic information and the environmental information and the weightings assigned to each trait, each trait score indicative of a likely biological, behavioural or physiological response of the user to the trait; defining a trait profile for the user from the trait scores, said trait profile modelling the user's likely biological, behavioural or physiological response to a wellness regime, wherein the trait profile is calculated from a hierarchical, synergistic, additive, subtractive or antagonistic interaction of the trait scores for the user; identifying a wellness goal of the user; querying a database of traits relevant to wellness goals for the wellness goal; adjusting the trait scores of the user corresponding to the traits identified by the database according to weighting factors stored within the database; updating the trait profile based on the adjusted trait scores; and determining, based at least partly on the trait profile, a wellness regime from the database that is optimised to the wellness goals of the user, wherein the wellness regime comprises a nutrition plan, fat loss plan, muscle building plan, strength training plan or microbiotic supplement plan; and instructing the user to implement the nutrition plan, the fat loss plan, the muscle building plan, the strength training plan or the microbiotic supplement plan of the determined wellness regime, given the broadest reasonable interpretation, cover the abstract idea of a certain method of organizing human activity because they recite managing personal behavior or relationships or interactions between people (i.e. social activities, teaching, and following rules or instructions—in this case the aforementioned steps recite a process of selecting, obtaining, defining, calculating, identifying, querying, adjusting, updating, instructing, and determining, which is properly interpreted as a “personal behavior”), e.g. see MPEP 2106.04(a)(2). Any limitations not identified above as part of the abstract idea are deemed “additional elements”, and will be discussed in further detail below.
Dependent claims 60-65, 67-70, 72-73, and 75-81 include other limitations as well as specific step of data to be processed, received, and applied, but these only serve to further limit the abstract idea and do not add and additional elements, and hence are nonetheless directed towards fundamentally the same abstract idea as independent claims 59, 71, and 74. However, recitation of an abstract idea is not the end of the 35 U.S.C. 101 analysis. Each of the claims must be analyzed for additional elements that indicate the abstract idea is integrated into a practical application to determine whether the claim is considered to be “directed to” an abstract idea.
Step 2A—Prong 2:
Claims 59-65 and 67-81 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
Amount to mere instructions to apply an exception—for example, the recitation of “database”, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see [0082]-[0084], of the present specification, and see further MPEP 2106.05(f);
Generally linking the abstract idea to a particular technological environment or field of use, for example, “from a database” and “obtained from the database”, which amounts to limiting the abstract idea to the field of …/the environment of computers, see MPEP 2106.05(h); and/or
Merely acquiring information for further analysis by the system and the particular manner of acquisition is not described or shown to be important, for example, “obtaining genetic information” and “obtaining environmental information”, which amounts to insignificant extra-solution activity in the form of mere data gathering because it merely functions tangentially to the main idea of the invention and serves only to bring in the data necessary for the inventions main analysis, see MPEP 2106.05(g).
Additionally, dependent claims 60-65, 67-70, 72-73, and 75-81 include other limitations, but as stated above, the limitations recited by these claims do not include any additional elements beyond those already recited in independent claims 59, 71, and 74, and hence also do not integrate the aforementioned abstract idea into a practical application.
Step 2B:
The claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.
Dependent claims 60-65, 67-70, 72-73, and 75-81include other limitations, but none of these limitations are deemed significantly more than the abstract idea because, as stated above, the aforementioned dependent claims do not recite any additional elements not already recited in independent claims 59, 71, and 74, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above. Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, claims 59-65 and 67-81 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive. Regarding the 35 U.S.C. 101 Rejection, Applicant argues the claims are integrated into a practical application. Examiner respectfully disagrees. In the independent claims the limitations of “the trait profile is calculated from a hierarchical, synergistic, additive, subtractive or antagonistic interaction of the trait scores for the user”, “determining, based at least partly on the trait profile, a wellness regime”, and “instructing the user to implement the nutrition plan, the fat loss plan, the muscle building plan, the strength training plan or the microbiotic supplementation plan of the determined wellness regime” are all a part of the abstract idea. An abstract idea, which also may only provide a business improvement and not a technological improvement, cannot be integrated into a practical application. The depending claims also recite a similar issue, therefore, the claims are not 101 eligible. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL SOJIN STONE whose telephone number is (571)272-8798.  The examiner can normally be reached on Monday-Friday 8 AM - 4 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.S.S./Examiner, Art Unit 3686                                 

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686